Citation Nr: 0402920	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy) as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The RO issued a statement of the case (SOC) to the veteran in 
May 2000, and he filed his substantive appeal in January 
2003.  Although the veteran waited more than the allotted one 
year to file his appeal, in its October 2002 SOC, the RO 
vacated the May 2000 SOC.  Therefore, the veteran filed a 
timely Appeal to the Board of Veterans' Appeals (VA Form 9) 
in January 2003. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  In 1998, the veteran was initially diagnosed with 
peripheral neuropathy, and with demyelinating motor 
polyneuropathy.

3.  The competent and probative medical evidence of record 
preponderates against a finding that demyelinating motor 
polyneuropathy (claimed as acute transient peripheral 
neuropathy) is causally related to service, including any 
exposure to Agent Orange or other herbicide agent sustained 
therein.


CONCLUSIONS OF LAW

1.  Exposure to herbicides during the veteran's period of 
service in the Republic of Vietnam is presumed.  38 U.S.C.A. 
§ 1116(f) (West 2002), as added by § 201(c) of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

2.  Demyelinating motor polyneuropathy was not incurred in or 
aggravated by active service, nor is it due to exposure to 
herbicide agents sustained in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined prior to entry into service in September 1964, 
the veteran's neurological system was normal, and he was 
found qualified for active service.  Service medical records 
are negative for complaints of, or treatment for, a 
neurological abnormality.  When examined for separation in 
July 1967, the veteran's neurological system was normal.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his awards and decorations include the Vietnam 
Service Medal and Vietnam Campaign Medal.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.

Post-service, in March 1999, the RO received the veteran's 
claim for service connection for acute transient peripheral 
neuropathy due to exposure to Agent Orange.

VA medical records, dated from January 1998 to April 1999, 
demonstrate that the veteran first complained of progressive 
numbness in his left thigh in January 1998.  He said that he 
had the symptoms for three years and recently noticed a left 
foot drop and left hand/wrist extension difficulty.  On 
examination, a left foot drop was noticed.

A February 1998 VA neurological medical record states that 
the veteran complained of shooting pains in his legs and 
numbness in his left thigh beginning three years ago.  The 
physician's assessment was diffuse muscle weakness, left 
greater than right, indispersed demyelinating motor 
neuropathy and peripheral neuropathy.

A March 1998 VA neurosurgery clinical entry states that the 
veteran was diagnosed with demyelinating motor neuropathy.  
Additional VA outpatient records indicate that he was treated 
for this condition through March 1999 when it was diagnosed, 
as it is currently, as demyelinating motor polyneuropathy.

From July 1999 through October 2002, VA treated the veteran 
for his diagnosed demyelinating motor polyneuropathy.  In 
July 1999 and January 2000, the VA records indicate that the 
veteran contended that his symptoms had begun ten years 
earlier.

A September 2000 VA medical record indicates that the 
veteran's symptoms began fifteen years before with 
paresthesias, numbness in his feet, weakness in his legs and 
a later onset of paresthesias in his hands.  The physician 
reported the veteran's condition as slowly progressive and 
not fluctuating.

In a December 2000 VA outpatient report, the veteran reported 
no change in the extent of his weakness or numbness but noted 
increasing shooting pains in all extremities.

A May 2001 VA medical report shows that the veteran underwent 
a motor nerve study and an electromyography (EMG) study.  
Results were consistent with a predominantly motor 
demyelinating acquired polyneuropathy, with some features of 
axonal loss.  In comparing this to previous studies, it was 
noted that interval worsening in almost all the nerves 
examined in that the amplitudes were now smaller.

An August 2001 record entry reveals that the received EMG 
results showed a worsened condition as compared to the 1998 
studies.

September and November 2001 VA outpatient records indicate 
that the veteran was treated for his demyelinating peripheral 
neuropathy and felt slightly weaker over time.

In March 2002, veteran submitted a newspaper article dated 
March 11, 2002, reporting that the governments of the United 
States and Vietnam were launching a joint study on the health 
effects of exposure to Agent Orange.

October 2002 VA medical records indicate that the veteran 
continued to receive treatment for his demyelinating motor 
polyneuropathy and that his strength was continuing to slowly 
weaken.

In November 2003, the Board received a copy of three pages of 
a newsletter entitled Neuropathy News submitted by the 
veteran.  The information includes two letters to the editor 
from a veteran seeking information and assistance about 
peripheral neuropathy and how it might be related to his 
service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board finds that the requirements of the VCAA have clearly 
been satisfied in this matter.  The veteran was advised, by 
virtue of a detailed SOC and supplemental statements of the 
case (SSOCs), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist law and regulation codified 
at 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 
(2002).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.

The Board notes that after the issuance of the January 2003 
SSOC, the veteran submitted additional information to the 
Board.  As indicated above, he submitted three pages of a 
newsletter that includes letters to the editor.  Although 
38 C.F.R. § 19.31(b)(1) (2003) would ordinarily require the 
RO to issue an SSOC in response to new evidence, the Board 
notes that the new information submitted by the veteran does 
not contain pertinent medical evidence specific to him.  
Instead, the letters to the editor contain general 
information about neuropathy and specific information 
regarding the letter-writers, who were not the veteran.  
Since the new information contains no medical evidence 
pertaining particularly to the veteran, this additional 
information is not pertinent.  38 C.F.R. § 19.31(b)(1) 
requires the RO to issue an additional SSOC only upon receipt 
of new pertinent evidence.  The Board therefore finds that 
this is not a reason to remand this case.

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
veteran will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for demyelinating 
motor polyneuropathy.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Even if there is no record of an organic neurological disease 
in service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable law or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"A veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disabilities.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).

These regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein include acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See 68 Fed. Reg. 59540-2 (Oct. 16, 2003) (amending 38 C.F.R. 
§ 3.309(e) and adding chronic lymphocytic leukemia to the 
list of diseases for which entitlement to service connection 
is presumed for veterans exposed to herbicide agents, 
including Agent Orange).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of date of onset. 38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. In this vein, the Board will address the issue of 
whether service connection may be awarded for demyelinating 
motor polyneuropathy on a direct incurrence basis.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam at some time 
between September 1964 and July 1967, during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  The medical record, however, shows that 
the veteran does not have a disorder enumerated as a 
presumptive disability.  His original claim is for acute 
transient peripheral neuropathy.  However, he was never 
diagnosed with acute or subacute peripheral neuropathy within 
weeks or months of exposure to an herbicide agent that 
resolved within two years of date of onset.  The medical 
evidence of record shows that the veteran was diagnosed 
instead with demyelinating motor polyneuropathy.  The 
regulations do not provide for presumptive service connection 
for demyelinating motor polyneuropathy.

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002)..  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his demyelinating motor polyneuropathy, 
which was first diagnosed in February 1998, with the veteran 
contending that symptoms began in 1985, is etiologically 
related to exposure to herbicide agents used in Vietnam.

Moreover, there is no basis for a direct service connection 
claim.  The service medical records are silent regarding the 
presence of any neurological disorder.  It was not until 
1998, more than thirty years after separation from service, 
that the veteran was first diagnosed with and treated for 
peripheral neuropathy.  Further, there is no competent 
medical opinion or other evidence relating the veteran's 
demyelinating motor polyneuropathy to service or any incident 
of service.

While the veteran may sincerely believe that his 
demyelinating motor polyneuropathy is the result of Agent 
Orange exposure in service, laypersons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen v. Brown, supra; Espiritu v. 
Derwinski, supra.  The veteran's assertions regarding his 
demyelinating motor polyneuropathy are not professionally 
competent.  The documentary record is of probative value.  
This probative evidence fails to show that the veteran 
complained of any neurological condition during active 
service.  Additionally, no medical evidence exists of any 
peripheral neuropathy until 1998, more than thirty years 
after separation from service.  Finally, the competent 
medical evidence of record fails to relate the veteran's 
currently diagnosed demyelinating motor polyneuropathy to the 
veteran's exposure to Agent Orange in service.

In sum, the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam.  
Furthermore, the competent medical evidence of record does 
not support a claim of direct service connection.  Therefore, 
the preponderance of the evidence is against the claim of 
service connection for demyelinating motor polyneuropathy due 
to exposure to herbicide agents while serving in Vietnam.



ORDER

Entitlement to service connection for demyelinating motor 
polyneuropathy as a result of exposure to Agent Orange is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



